Per Curiam.

The question submitted in this case is, whether this court has jurisdiction of the action. We are not able to *96cover where any doubt can exist upon this question. The action is upon a bond given by the defendants to the Uni1cd~ Stai~s, conditioned for the payment of certain duties, and is in the form prescribed by the act of congress. (Sess. 3. 5th Cong. ch. 128. s. 62.) On failure of payment of the duties, bonds thus taken are directed to be prosecuted (sec. 65.) in the proper courts having cognizance thereof. By the act to establish the judicial courts of the United States, (sess. 1. 1st Cong. ch. ~O. s. 9. and 11.,) it is declared, that the courts of the several states shall have cognizance, concurrent with the courts of the United States, of all suits at common law, where the United States are plaintiffs in the suit. Judgment must, accordingly, be for the plaintifi~.
Judgment for the plaintiffs.